EXAMINER'S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the “Cross-reference to Related Application” section (following the “Field of the Disclosure” section) of the specification:
“This application is a continuation of U.S. Application No. 16/579,619, filed on September 23, 2019, which is a continuation of U.S. Application No. 15/882,570, filed on January 29, 2018, which is a continuation of U.S. Application No. 14/946,371, filed on November 19, 2015, which is a continuation of U.S. Application No. 13/328,772, filed on December 16, 2011” 
has been corrected to:
-- This application is a continuation of U.S. Application No. 16/579,619, now U.S. Patent 11,044,717, filed on September 23, 2019, which is a continuation of U.S. Application No. 15/882,570, now U.S. Patent 10,425,934, filed on January 29, 2018, which is a continuation of U.S. Application No. 14/946,371, now U.S. Patent 9,883,501, filed on November 19, 2015, which is a continuation of U.S. Application No. 13/328,772, now U.S. Patent 9,219,583, filed on December 16, 2011 --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 34, the prior art of record does not disclose or render obvious the limitations “wherein a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE is uniquely determined from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value” in combination with all other claim limitations.  Therefore, claim 34 is allowable over the prior art of record.  
Similarly, regarding claim 38, the prior art of record does not disclose or render obvious the limitations “wherein a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE is uniquely determined from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value” in combination with all other claim limitations.  Therefore, claim 34 is allowable over the prior art of record.  
Similarly, regarding claim 42, the prior art of record does not disclose or render obvious the limitations “wherein a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE is uniquely determined from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value” in combination with all other claim limitations.  Therefore, claim 34 is allowable over the prior art of record.  
Similarly, regarding claim 46, the prior art of record does not disclose or render obvious the limitations “uniquely determine a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value” in combination with all other claim limitations.  Therefore, claim 34 is allowable over the prior art of record.  
Similarly, regarding claim 51, the prior art of record does not disclose or render obvious the limitations “uniquely determining a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value” in combination with all other claim limitations.  Therefore, claim 34 is allowable over the prior art of record.  
Similarly, regarding claim 52, the prior art of record does not disclose or render obvious the limitations “uniquely determine a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value” in combination with all other claim limitations.  Therefore, claim 34 is allowable over the prior art of record.  
Claims 35-37, 39-41, 43-45, and 47-50 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 1, 2022